Memorandum:
Respondent appeals from an order granting the petition for a writ of habeas corpus. We note at the outset *1518that the order was subsumed in the final judgment, from which no appeal was taken. Nevertheless, we exercise our discretion to treat the notice of appeal as valid and deem the appeal as taken from the judgment (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; see also CPLR 5520 [c]), and we reverse. Petitioner was not entitled to habeas corpus relief because he violated a condition of postrelease supervision, which was properly imposed before petitioner completed the originally imposed sentence of imprisonment (see People v Lingle, 16 NY3d 621, 629-633 [2011]). Present — Fahey, J.E, Garni, Sconiers, Gorski and Martoche, JJ.